Citation Nr: 0009933	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Kingsley D. Holman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1963, with earlier periods of active duty for training.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which denied 
service connection for a psychiatric disorder and hearing 
loss.  A February 1999 rating decision also denied service 
connection, identifying the claimed issues as entitlement to 
service connection for an acquired psychiatric disability, to 
include bipolar mood disorder, anxiety disorder, personality 
disorder and major depression; entitlement to service 
connection for PTSD; and entitlement to service connection 
for bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disability, to include PTSD, is not plausible.  

2.  The veteran's claim for service connection for bilateral 
hearing loss is not plausible. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disability, to include PTSD, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred PTSD or 
other psychiatric disabilities, as well as hearing loss, 
while in the service.  As the veteran continues to suffer 
from these disabilities, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999). 

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for a psychiatric 
disability, and bilateral hearing loss.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for a psychiatric disability, to include 
PTSD, and for bilateral hearing loss, to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records have been obtained.  
Reports of nine medical examinations conducted in 1959, 1960, 
1961, 1963 and 1965 provide no relevant defects or diagnoses, 
and indicate that the veteran was normal on psychiatric 
evaluation and had no hearing loss.  Seven reports of medical 
history dated in 1959, 1960, 1961 and 1965 provide no 
relevant summary or elaboration by a physician, and indicate 
that the veteran denied psychiatric problems as well as ear, 
nose and throat trouble.  Treatment records are negative for 
any relevant complaints, findings, symptoms, or diagnoses.  

Turning to the post-service medical evidence, the report of a 
July 1997 private psychiatric evaluation indicates that the 
veteran's medical history was significant for depression 
which had persisted from the late 1980's, and had been 
followed for a chronic history of a mood disorder by various 
private physicians.  It was stated his psychiatric history 
was also significant for panic attacks and performance 
anxiety dating to college.  The examiner provided results of 
current psychiatric testing, and concluded that the 
neuropsychological results were probably normal, and that 
personality results were abnormal.  The overall impression 
was one of mood disorder and character disorder.  It was 
opined the mood disorder might be manifest through unipolar 
depression or bipolar disease.  It was commented his medical 
history was significant including for hearing loss in both 
ears.

The report of a May 1998 private psychiatric evaluation 
provides pertinent diagnostic impressions of bipolar mood 
disorder, type II, anxiety disorder, not otherwise specified, 
and personality disorder, not otherwise specified.  The 
veteran reported at that time that things had gone well at 
college until he was called out of the reserves for military 
service.  He indicated he had been distressed by his 
separation from college connections, family and friends, such 
that he became despondent and attempted suicide in Iceland in 
service.  

In various pieces of correspondence to the RO, as well as 
during a June 1999 hearing before the undersigned Board 
member sitting at St. Paul, Minnesota, the veteran has 
asserted that he currently suffers from PTSD.  He has stated 
that the main stressor was having to leave college for active 
duty with his reserve unit during the Berlin Crisis after he 
had been assured that such would not happen.  He has also 
identified a stressor as working around airplanes, with the 
resulting need to be non-impulsive and in control in order to 
avoid injury and earn satisfactory performance reviews from 
his superiors.  The veteran has described being depressed 
while stationed in Iceland, with the result that he crushed a 
glass in his hand.  In addition, the veteran has contended 
that he currently has psychiatric disabilities other than 
PTSD that are due to his active service.  Finally, the 
veteran has asserted that he has bilateral hearing loss as a 
result of working around aircraft without protective 
equipment. 

Various friends of the veteran have testified in person or in 
writing.  One friend testified that he had known the veteran 
since 1987 and described his current status.  An 
ophthalmologist wrote that he was a friend of the veteran's 
during college.  He stated that the veteran was very 
different and much less outgoing and confident  after he 
returned from active duty.  This friend did not address the 
veteran as a medical professional.  Two other college friends 
wrote that the veteran was very different when he returned to 
college after being activated.  A high school friend who also 
attended college with the veteran stated similar opinions.  A 
friend from the veteran's Navy Patrol Squadron provided that 
the veteran was very upset about having to leave college when 
activated.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the Board notes that neither his 
service, nor post-service, medical records reference any 
complaint, clinical finding, or diagnosis of hearing loss 
disability.  38 C.F.R. § 3.385 (1999).  The report of the 
July 1997 private psychiatric examination only sets forth the 
veteran's own history, and is not based on any audiological 
testing.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
hearing loss disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no claim of 
or proof of present hearing loss disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no medical evidence that the veteran currently 
suffers from bilateral hearing loss disability for VA 
purposes, the Board finds that the veteran has not submitted 
evidence of a well-grounded claim for this disability, and 
therefore the appeal based thereon is denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding the veteran's claim for service connection for a 
psychiatric disability, to include PTSD, the Board notes that 
congenital or developmental defects, to include personality 
disorders, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).  
Accordingly, service connection may not be granted for the 
veteran's character disorder.  The record does not contain 
competent evidence (i.e. clinical diagnosis) of PTSD.  As 
noted above, a valid claim for service connection may not be 
established in the absence of demonstration of current 
disability.

Regarding the veteran's diagnoses of bipolar mood disorder or 
anxiety disorder, the Board notes that the post-service 
medical records do not provide competent evidence, such as a 
medical opinion, showing a nexus or link between these 
diagnoses and his active service.  Ideally, such an opinion 
would be based on a review of the record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The earliest the 
psychiatric diagnoses have been clinically noted by history 
is the 1980's, more than 10 years following the veteran's 
separation from service.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Because of the lack of 
competent evidence of such a relationship in this case, the 
veteran's claim for service connection for a psychiatric 
disability is not well-grounded and the appeal must be 
denied.

The Board recognizes the veteran's contentions that he has 
bilateral hearing loss and PTSD, and that his currently 
diagnosed mood disorder, character disorder, or anxiety 
disorder are the result of his active service, including as 
subjectively reported as medical history on examination in 
May 1998.  While the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as a medical 
diagnosis or attribution of etiology.  Id.  Similarly, the 
opinions set forth by the veteran's witnesses do not 
constitute competent medical evidence that he has bilateral 
hearing loss or PTSD, or that any of his currently diagnosed 
psychiatric disabilities are the result of, or related to, 
his military service.  Although one of the veteran's 
witnesses is a medical doctor, this witness failed to base 
his opinions on his own medical expertise, a review of the 
veteran's medical records, or a medical examination of the 
veteran.  Accordingly, the testimony by the veteran and his 
witnesses does not constitute competent medical evidence that 
he has bilateral hearing loss or PTSD, or that any of his 
currently diagnosed psychiatric disabilities are the result 
of, or related to, his military service.

Because of the lack of competent medical evidence that the 
veteran has bilateral hearing loss or PTSD, or linking any of 
his current psychiatric diagnoses to his active duty, his 
claims are not well-grounded and the appeal based thereon is 
thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
a psychiatric disability, to include PTSD, not having been 
received, the appeal is denied.  

Evidence of a well-grounded claim for service connection for 
bilateral hearing loss not having been received, the appeal 
is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 


